Exhibit 10.23

 

SECOND AMENDMENT TO THE
COLLABORATION AND LICENSE AGREEMENT

 

This SECOND AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (“Second
Amendment”), is between DYAX CORP., a Delaware corporation, having a principal
place of business at One Kendall Square, Bldg. 600, Cambridge, Massachusetts
02139 (“Dyax”); and BRACCO IMAGING S.p.A., an Italian company having its
principal place of business at E. Folli 50, 20134 Milano (“Bracco”).  Dyax and
Bracco may be referred to each as a “Party” or collectively as the “Parties”. 
The Parties hereby agree as follows:

 

RECITALS

 

WHEREAS, the Parties have previously executed a COLLABORATION AND LICENSE
AGREEMENT (“Agreement”), effective October 31, 2000;

 

WHEREAS, the Parties have previously executed a FIRST AMENDMENT TO THE
COLLABORATION AND LICENSE AGREEMENT (“First Amendment”), effective January 1,
2004, which, inter alia, extended the Research Term of the Agreement by another
three years;

 

WHEREAS, the Agreement and First Amendment require, inter alia, collaboration
and cooperation between the Parties in using their respective technologies and
expertise to discover and develop product candidates for use in diagnostic
imaging and certain therapeutic fields;

 

WHEREAS, the Parties thus each share an identical or substantially identical
common legal interest in obtaining strong, valid and enforceable patents to
protect any and all discoveries and inventions resulting from this collaboration
and cooperation;

 

WHEREAS, the Parties agree that such identical or substantially identical common
legal interest is best protected by maintaining an open but privileged
communication between or among each of the respective counsels for the Parties;

 

WHEREAS, the Parties thus wish to add provisions to the Agreement to confirm,
memorialize and ensure that any and all past, present and future communications
between or among their respective counsels are and remain confidential and
protected from disclosure to any third parties by the attorney client privilege;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and premises
contained in the Agreement, First Amendment and Second Amendment, the Parties
hereto hereby agree to the following provisions to be added to the Agreement:

 

--------------------------------------------------------------------------------


 

AMENDMENTS

 

New Article 8, Sections 8.4(a) and (b) are hereby added, which recite:

 

8.4.          Communications Between Or Among Counsels

 

a.             Bracco and Dyax agree that any and all past, present and future
communications, whether oral, electronic or written, between or among their
respective counsels pertaining to any patent applications, patent rights or any
other patent related issues, are and will remain forever confidential unless
agreed otherwise in writing by both Parties.

 

b.             Bracco and Dyax agree that any and all past, present and future
communications, whether oral, electronic or written, between or among their
respective counsels pertaining to any patent applications, patent rights or any
other patent related issues, are within the scope of their identical or
substantially identical common legal interest in obtaining strong, valid and
enforceable patents to protect any and all discoveries and inventions, and thus
are protected from disclosure to any third parties by the attorney client
privilege.  Bracco and Dyax further agree that this attorney client privilege
cannot be waived by any one Party without the written consent of the other
Party.

 

c.             Bracco and Dyax agree that, in the event one Party is subpoenaed
or otherwise ordered by a legitimate government authority to produce the subject
of a communication which was either confidential and/or protected by attorney
client privilege, the producing Party will use all reasonable efforts to
maintain the confidentiality and/or protect the privileged communication from
disclosure.  The producing Party will further keep the other Party informed of
all details relating to the production of the subject confidential and/or
privileged communication, including but not limited to providing a copy of each
and every document, paper and/or pleading filed, received or produced relating
to confidential and/or privileged communication.

 

 

DYAX CORP. 

BRACCO IMAGING S.p.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ivana Magovcevic

 

By:

/s/ Petro Mescherpa

 

 

Name:  Ivana Magovcevic

 

Name:  Petro Mescherpa

 

Title:

Senior Vice President

 

Title:  Member of Board

 

 

Legal Affairs and

 

 

 

 

Chief Patent Counsel

 

 

 

--------------------------------------------------------------------------------